FOR IMMEDIATE RELEASE Bridgeline Digital Reports Financial Results for the Second Quarter and Six Months of Fiscal 2011 iAPPS License sales increase 189% over the past 12 months Woburn, MA, May 16, 2011 - Bridgeline Digital, Inc. (NASDAQ: BLIN), developer of an award winning web engagement management software suite and award-winning interactive technology solutions, today announced financial results for its second quarter and six month period ended March 31, 2011. Highlights from the second quarter of fiscal 2011 include: · Revenue increased 23% to $6.6 million when compared to $5.4 million for the quarter ended March 31, 2010. · New business bookings increased 35% in the quarter to $6.5 million compared to $4.8 million for the quarter ended March 31, 2010. · Revenue from subscription, perpetual licenses and managed service hosting increased 43% to $1.2 million in the quarter ended March 31, 2011 when compared to $862 thousand for the quarter ended March 31, 2010. · License sales during the 12 month period ended March 31, 2011 achieved 189% growth over license sales in the prior 12 month period ended March 31, 2010.As of March 31, 2011, 315 iAPPS licenses have been sold. · Adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) was $256 thousand compared to $528 thousand for the quarter ended March 31, 2010. · Cash flow generated from operations was $333 thousand for the quarter ended March 31, 2011 compared to $640 thousand for the quarter ended March 31, 2010. · A balance sheet at March 31, 2011 with total assets of $32.3 million and only $10.9 million of liabilities.Cash and accounts receivable totaled $7.2 million at March 31, 2011. Highlights from the first six months of fiscal 2011 include: · Revenue increased 21% to $13.1 million when compared to $10.9 million for the six months ended March 31, 2010. · Revenue from subscription, perpetual licenses and managed service hosting increased 28% to $2.2 million in the quarter ended March 31, 2011 when compared to $1.7 million for the six months ended March 31, 2010. · Adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) was $741 thousand compared to $1.2 million for the six months ended March 31, 2010. · Non-GAAP net income was $100 thousand compared to non-GAAP net income of $637 thousand for the six months ended March 31, 2010. “We continue to see strong traction in iAPPS licenses and we are very excited that iAPPS is a finalist for two 2011 CODiE Awards”, said Thomas Massie, Bridgeline Digital’s President & CEO.“Our valued customers continue to see strong price performance benefits from the iAPPS Product Suite.” Bridgeline Digital expects annual revenue for fiscal 2011 in the range of $26.5 million to $27.5 million.In addition, the Company expects to generate positive non-GAAP net income and positive Adjusted EBITDA during the remainder of fiscal 2011. Results of Operations for the Three Months Ended March 31, 2011 Compared to March 31, 2010 For the three months ended March 31, 2011 our revenue increased 23% to $6.6 million from $5.4 million for the same period of fiscal 2010.Gross profit was $3.4 million compared with $2.8 million for the same period of fiscal 2010, an increase of 20%.Gross profit margins were 51% compared with 52% for the same period of fiscal 2010.The decrease in gross profit margin is due to the impact of lower gross profit margin from web application development services from the two acquisitions completed during the second half of fiscal 2010. The loss from operations for the three month period was ($247) thousand compared with income from operations of $30 thousand in the same period of fiscal 2010.The net loss for the three month period was ($329) thousand compared with net income of $20 thousand in the same period of fiscal 2010.The primary reason for the decrease in operating and net income was due to the significant reduction in capitalized costs related to iAPPS software development in the three months ended March 31, 2011, while there were $168 thousand of capitalized costs in the three months ended March 31, 2010.In addition, the decrease is due to lower gross margin contribution and increased sales expense from our two recent acquisitions.Earnings (loss) per share were ($0.03) for the three months ended March 31, 2011 compared with $0.00 for the same period of the prior year.Non-GAAP adjusted net (loss) was ($67) thousand and non-GAAP adjusted earnings per diluted share was $0.00 for the three months ended March 31, 2011 compared with non-GAAP adjusted net income of $166 thousand and non-GAAP adjusted earnings per diluted share of $0.01 for the same period of fiscal 2010.Adjusted EBITDA was $256 thousand and Adjusted EBITDA per diluted share was $0.02 for the three months ended March 31, 2011 compared with $528 thousand and $0.04 for the same period of fiscal 2010. Results of Operations for the Six Months Ended March 31, 2011 Compared to March 31, 2010 For the six months ended March 31, 2011 our revenue increased 21% to $13.1 million from $10.9 million for the same period of fiscal 2010.Gross profit was $6.5 million compared with $5.8 million for the same period of fiscal 2010, an increase of 12%.Gross profit margins were 50% compared with 54% for the same period of fiscal 2010.The decrease in gross profit margin is due to the impact of lower gross profit margin from web application development services from the two acquisitions completed during the second half of fiscal 2010. The loss from operations for the six month period was ($331) thousand compared with income from operations of $272 thousand in the same period of fiscal 2010.The net loss for the six month period was ($485) thousand compared with net income of $240 thousand in the same period of fiscal 2010.The primary reason for the decrease in operating and net income was due to the significant reduction in capitalized costs related to iAPPS software development in the six months ended March 31, 2011, while there were $338 thousand of capitalized costs in the six months ended March 31, 2010.In addition, the decrease is due to lower gross margin contribution and increased sales expense from our two recent acquisitions.Earnings (loss) per share were ($0.04) for the six months ended March 31, 2011 compared with $0.02 for the same period of the prior year.Non-GAAP adjusted net income was $100 thousand and non-GAAP adjusted earnings per diluted share was $0.01 for the six months ended March 31, 2011 compared with non-GAAP adjusted net income of $637 thousand and non-GAAP adjusted earnings per diluted share of $0.05 for the same period of fiscal 2010.Adjusted EBITDA was $741 thousand and Adjusted EBITDA per diluted share was $0.06 for the six months ended March 31, 2011 compared with $1.2 million and $0.10 for the same period of fiscal 2010. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, amortization of intangible assets, stock-based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and stock-based compensation charges.Bridgeline uses Adjusted EBITDA as a supplemental measure of our performance that is not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which is included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's business. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting their usefulness as comparative measure. Because of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Conference Call Bridgeline Digital will host a discussion of its results for the three and six months ended March 31, 2011 at approximately 4:30 p.m. ET today. To listen to the conference call please dial (877) 837-3910 for U.S., (973) 796-5077 for international. BRIDGELINE DIGITAL, INC. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, except per share data) Three Months Ended Six Months Ended March 31, March 31, Reconciliation of GAAP net (loss)income to non-GAAP adjusted net (loss)income: GAAP net (loss)income $ ) $
